Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jonathan Dunsay on 11/3/21.
The claims have been amended as follows:

(Previously presented) A method performed by a wireless transmit/receive unit (WTRU), the method comprising:
receiving, from a base station, information concerning an association between a plurality of synchronization signal/physical broadcast channel (SS/PBCH) block transmissions and a plurality of physical random access channel (PRACH) resources, wherein each of the plurality of SS/PBCH block transmissions is associated with a transmission beam of the base station; 
receiving the plurality of SS/PBCH block transmissions;
comparing a reference signal received power (RSRP) associated with one of the plurality of the SS/PBCH block transmissions to a threshold;

selecting a PRACH resource based on the one of the plurality of the SS/PBCH block transmissions and the information concerning the association between the plurality of SS/PBCH block transmissions and the plurality of PRACH resources; and
transmitting a PRACH preamble, for the determined random access procedure of the first type or random access procedure of the second type, using the selected PRACH resource.
(Previously presented) The method of claim 1, wherein the random access procedure of the first type is a four-step random access procedure and the random access procedure of the second type is a two-step random access procedure. 

(Original) The method of claim 2, wherein the two-step random access procedure includes a first step including transmitting a physical uplink shared channel (PUSCH) transmission and a second step including receiving a message in a control channel search space.
 
(Original) The method of claim 3, wherein the PUSCH transmission is a grant-less PUSCH transmission.

(Original) The method of claim 3, wherein the PUSCH transmission includes a radio resource control (RRC) connection request.  

(Previously presented) The method of claim 3, wherein the first step of the two-step random access procedure further includes the transmission of the PRACH preamble.

(Original) The method of claim 2, wherein the four-step random access procedure includes a first step including transmitting a random access preamble, a second step including receiving a random access response, a third step including transmitting a PUSCH transmission and a fourth step including receiving a contention resolution message.

(Previously presented) The method of claim 1, wherein the plurality of PRACH resources include one or more of PRACH preamble sequences, time resources and frequency resources.

(Previously presented) The method of claim 1, further comprising determining an SS/PBCH block time index for the one of the plurality of the SS/PBCH block transmissions.

(Previously presented) The method of claim 1, further comprising determining a transmission beam for uplink transmission based on the one of the plurality of the SS/PBCH block transmissions.

(Original) The method of claim 10, wherein the PRACH preamble is transmitted using the determined transmission beam.

(Previously presented) A wireless transmit/receive unit (WTRU) comprising:
a transceiver; and
a processor operatively coupled to the transceiver; wherein:

the transceiver is configured to receive the plurality of SS/PBCH block transmissions;
the processor is configured to compare a reference signal received power (RSRP) associated with one of the plurality of the SS/PBCH block transmissions to a threshold;
the processor is configured to determine between a random access procedure of a first type and a random access procedure of a second type based on the comparison; 
the processor is configured to select a PRACH resource based on the one of the plurality of the SS/PBCH block transmissions and the information concerning the association between the plurality of SS/PBCH block transmissions and the plurality of PRACH resources; and
the transceiver is configured to transmit a PRACH preamble, for the determined random access procedure of the first type or random access procedure of the second type, using the selected PRACH resource.

	13.	(Previously presented) The WTRU of claim 12, wherein the random access procedure of the first type is a four-step random access procedure and the random access procedure of the second type is a two-step random access procedure.



	15.	(Original) The WTRU of claim 14, wherein the PUSCH transmission is a grant-less PUSCH transmission.

	16.	(Original) The WTRU of claim 14, wherein the PUSCH transmission includes a radio resource control (RRC) connection request.

	17.	(Previously presented) The WTRU of claim 14, wherein the first step of the two-step random access procedure further includes the transmission of the PRACH preamble.

	18.	(Original) The WTRU of claim 13, wherein the four-step random access procedure includes a first step including transmitting a random access preamble, a second step including receiving a random access response, a third step including transmitting a PUSCH transmission and a fourth step including receiving a contention resolution message.

	19.	(Previously presented) The WTRU of claim 12, wherein the plurality of PRACH resources include one or more of PRACH preamble sequences, time resources and frequency resources.



	21.	(Previously presented) The WTRU of claim 12, wherein the processor is further configured to determine a transmission beam for uplink transmission based on the one of the plurality of the SS/PBCH block transmissions.

	22.	(Currently amended) The WTRU of claim [[22]] 21, wherein the PRACH preamble is transmitted using the determined transmission beam.

23-28.	(Canceled) 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 12, the prior art of record, specifically Sadeghi; Pouriya et al. (US 20140086173) teaches A method performed by a wireless transmit/receive unit (WTRU), the method comprising:
receiving, from a base station, information concerning an association between a plurality of synchronization signal/physical broadcast channel (SS/PBCH) block transmissions and a plurality of physical random access channel (PRACH) resources, 
However, none of the prior art cited alone or in combination provides the motivation to teach; receiving the plurality of SS/PBCH block transmissions; comparing a reference signal received power (RSRP) associated with one of the plurality of the SS/PBCH block transmissions to a threshold; determining between random access procedure of a first type and a random access procedure of a second type based on the comparison; selecting a PRACH resource based on the one of the plurality of the SS/PBCH block transmissions and the information concerning the association between the plurality of SS/PBCH block transmissions and the plurality of PRACH resources; and transmitting a PRACH preamble, for the determined random access procedure of the first type or random access procedure of the second type, using the selected PRACH resource. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-22 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Rico-Alvarino, Alberto, et al. "An overview of 3GPP enhancements on machine to machine communications." IEEE Communications Magazine 54.6 (2016): 14-21: provides: The broad connection of devices to the Internet, known as the IoT or M2M, requires lowcost power-efficient global connectivity services. New physical layer solutions, MAC procedures, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641